ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-243, recommending that as a matter of reciprocal discipline pursuant to Rule 1:20-14, EUGENE E. CHMURA of ASTORIA, NEW YORK, who was admitted to the bar of this State in 1994, be disbarred based respondent’s disbarment in New York for the knowing misappropriation of client funds, conduct that in New Jersey violates, RPC 1.15(a)(knowing misappropriation of client trust funds), RPC 8.4(b)(criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer in other respects), RPC 8.4(c)(conduet involving dishonesty, fraud, deceit or misrepresentation), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985);
And EUGENE E. CHMURA having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that EUGENE E. CHMURA be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that EUGENE E. CHMURA be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by EUGENE E. CHMURA pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good *545cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that EUGENE E. CHMURA comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.